Citation Nr: 1507020	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-12 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In December 2014, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Chicago, Illinois, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  

The issues of bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy have been raised by the record in a September 2014 VA Form 21-4138, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service, including during combat.

2.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.

3.  The Veteran has experienced "continuous" symptoms of bilateral hearing loss since service separation.

4.  The Veteran has a current tinnitus disability.

5.  The Veteran has experienced "continuous" symptoms of tinnitus since service separation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims for service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes (grants of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  In this case, where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
In the case of a veteran who engaged in combat with the enemy in a period of war, "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids a veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran asserts that a current bilateral hearing loss disability is related to acoustic trauma sustained during service in Vietnam.  Specifically, the Veteran contends that bilateral hearing loss began while serving as a door gunner on a helicopter in Vietnam, and that symptoms have worsened since service separation in February 1972.  See December 2014 Board hearing transcript at 4-7.

The Board finds that the Veteran sustained acoustic trauma in service, including during combat.  During the December 2014 Board hearing, the Veteran testified that he was exposed to gunfire and helicopter noise while serving as a helicopter door gunner in Vietnam.  See id.  The DD Form 214 reflects service in Vietnam, as well as receipt of a Purple Heart Medal.  The Board finds that the Veteran's competent lay account of his duties in service and exposure to combat noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For these reasons, the Board finds that there was in-service acoustic trauma.

The Board next finds that the Veteran currently has a bilateral hearing loss "disability" for VA purposes 38 C.F.R. § 3.385.  In July 2009, the Veteran received a VA audiology examination to assess complaints of hearing loss.  The audiogram included in the examination report shows that puretone thresholds, in decibels (dB), were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
35
45
40
40
45
LEFT
45
40
45
45
45

These results establish a current bilateral hearing loss disability (audiometric test scores of 40 dB or greater in both ears) that meets the standards of 38 C.F.R. § 3.385.  In addition, the VA examiner specifically diagnosed bilateral sensorineural hearing loss.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the current bilateral hearing loss disability were continuous after service separation.  The January 1972 service separation examination report does not reflect a hearing loss disability for VA purposes at the time of the examination; however the January 1972 service separation examination report does show upward threshold shifts from 5 dB to 10 dB at 4000 Hz in the right ear, and from 0 dB to 10 Db at 1000 Hz, 5 dB to 10 dB at 2000 Hz, and 5dB to 10 dB at 4000 Hz in the left ear.  As such, the service treatment records indicate that the Veteran's hearing began to worsen during service.

During the December 2014 Board hearing, the Veteran testified that symptoms of a bilateral hearing loss disability began in service.  See Board hearing transcript at 7.  Additionally, during the July 2009 VA audiological evaluation, the Veteran reported onset of bilateral hearing loss in service.  Given the nature of the Veteran's acoustic trauma, the demonstrated threshold shift in service, and the Veteran's statements and testimony regarding onset of hearing loss symptoms in service, the Board finds the statements and testimony regarding onset of hearing loss during service are competent and credible evidence that tends to show the onset of hearing loss during service and since service.  See Layno, 6 Vet. App. at 465 (competent lay evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  

For these reasons, the Board resolves reasonable doubt in favor of the Veteran to find that symptoms of the current bilateral hearing loss disability have been continuous since service separation so as to meet the criteria for presumptive service connection for bilateral sensorineural hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for a bilateral hearing loss disability on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).

Service Connection for Tinnitus

Similar to the discussion above, the Veteran contends that a current tinnitus disorder is related to combat noise exposure in Vietnam.  The Veteran asserts that tinnitus symptoms began in service and have persisted ever since.

In addition to the Board's previous finding of in-service acoustic trauma, the Board finds that the Veteran has a current tinnitus disability.  During the July 2009 VA audiological examination, the Veteran complained of bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran also testified to current bilateral tinnitus at the December 2014 Board hearing.  See Board hearing transcript at 5.  In addition to being competent, the Veteran has shown consistency and credibility when reporting the tinnitus symptoms; therefore, these statements establish a current tinnitus disability.

The Board next finds that the evidence is at least in equipoise on the question of whether symptoms of the current tinnitus disability were continuous after service separation.  Similar to the discussion above, the record does not include any contemporaneous lay or medical evidence regarding tinnitus symptoms until the Veteran submitted a claim for service connection in March 2009.  Nevertheless, the Veteran has consistently maintained that tinnitus symptoms began in service and have been continuous since service separation.  See April 2009 VA examination report; December 2014 Board hearing at 5-7.  Based on these continuous tinnitus symptoms and acoustic trauma, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309; Fountain.  Because the Board is granting the claim for service connection for tinnitus on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


